
	
		I
		111th CONGRESS
		1st Session
		H. R. 928
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2009
			Mr. Thompson of
			 Mississippi (for himself, Mr.
			 Childers, and Mr. Harper)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Mississippi Delta National Heritage Area
		  and the Mississippi Hills National Heritage Area, and for other
		  purposes.
	
	
		1.Table of
			 contentsThe table of contents
			 is as follows:
			
				Sec. 1. Table of contents.
				Title I—Mississippi Delta National Heritage Area Act of
				2007
				Sec. 101. Short title.
				Sec. 102. Findings.
				Sec. 103. Definitions.
				Sec. 104. Mississippi Delta National Heritage Area.
				Sec. 105. Designation of partnership as coordinating
				entity.
				Sec. 106. Authorities and duties of coordinating
				entity.
				Sec. 107. Management plan.
				Sec. 108. Duties and authorities of Federal
				agencies.
				Sec. 109. Effect.
				Title II—Mississippi Hills National Heritage Area Act of
				2007
				Sec. 201. Short title.
				Sec. 202. Findings.
				Sec. 203. Definitions.
				Sec. 204. Mississippi Hills National Heritage Area.
				Sec. 205. Designation of Alliance as management
				entity.
				Sec. 206. Authorities and duties of Alliance.
				Sec. 207. Management of Heritage Area.
				Sec. 208. Duties and authorities of Federal
				agencies.
				Sec. 209. Effect of Act.
				Sec. 210. Authorization of appropriations.
			
		IMississippi Delta
			 National Heritage Area Act of 2009
			101.Short
			 titleThis title may be cited
			 as the Mississippi Delta National
			 Heritage Area Act of 2009.
			102.FindingsCongress finds that—
				(1)the historic,
			 cultural, and natural heritage legacies of the Mississippi Delta are—
					(A)nationally
			 significant; and
					(B)in need of greater
			 recognition;
					(2)in the alluvial
			 floodplain that comprises the Mississippi Delta there are a variety of diverse
			 heritage resources that demonstrate—
					(A)the labors and
			 social activities of the earliest citizens of the United States, which are
			 revealed in—
						(i)numerous
			 residential and ceremonial mound sites; and
						(ii)sites significant
			 to the Quapaw, Tunica, Choctaw, and Chickasaw people and other Native
			 Americans;
						(B)the clearing and
			 settlement of one of the last wilderness frontiers in the 48 contiguous
			 States;
					(C)the immigration of
			 people of African, Asian, and European descent to the United States;
					(D)the labors and
			 social activities of enslaved Africans who provided the bulk of the early labor
			 force for the development of—
						(i)large-scale
			 plantation agriculture based on cotton, which is one of the most important
			 commodities ever produced in the United States; and
						(ii)the
			 birth and subsequent perfection of the art form that is known as the
			 Mississippi Delta Blues;
						(E)the role of the
			 Mississippi River as—
						(i)the
			 architect and sometimes unmerciful tyrant of land; and
						(ii)an
			 important transportation artery throughout the history of the United
			 States;
						(F)the story of the
			 Great Flood of 1927, which was a defining event in the history of the United
			 States;
					(G)the struggles and
			 triumphs of the Civil Rights Movement; and
					(H)the emergence of
			 many local leaders from the Civil Rights Movement;
					(3)the Mississippi
			 Delta is the ancestral home of hundreds of thousands of people of the United
			 States who—
					(A)migrated north,
			 east, and west during the Great Migration seeking employment and freedom and
			 populating the cities of the United States in the process;
					(B)struggled for
			 equal rights and equal opportunities; and
					(C)carried their
			 culture, including their family life, faith, food, lifestyle, and music to the
			 rest of the United States, which transformed the United States in the
			 process;
					(4)the scenic and
			 natural beauty of the alluvial floodplain known as the Yazoo-Mississippi
			 Delta—
					(A)is distinctive and
			 integral to the heritage stories of the region; and
					(B)provides critical
			 habitat for migrating birds passing through the Mississippi Flyway;
					(5)the agricultural
			 heritage of the Delta, especially with regards to the cultivation of cotton,
			 soybeans, rice, and catfish has contributed significantly to the story and
			 economy of the United States;
				(6)many of the
			 greatest leaders of the United States in literature, music, civil rights,
			 politics, culinary arts, poetry, society, and religion have come from the
			 Mississippi Delta;
				(7)the small towns,
			 inns, shops, restaurants, artist’s workshops, blues clubs, churches, landscape,
			 and vernacular architecture make the Mississippi Delta unique;
				(8)the Mississippi
			 Delta is known internationally as the birthplace of the musical form known as
			 the Blues, which provided the basis for much of modern popular
			 music; and
				(9)there is broad
			 support from local governments and other interested individuals for the
			 establishment of the Mississippi Delta National Heritage Area to coordinate and
			 assist in the preservation and interpretation of the resources of the
			 region.
				103.DefinitionsIn this title:
				(1)BoardThe
			 term Board means the Board of Directors of the coordinating entity
			 established under this title.
				(2)Heritage
			 areaThe term Heritage Area means the Mississippi
			 Delta National Heritage Area established by this title.
				(3)Coordinating
			 entityThe term coordinating entity means the
			 coordinating entity for the Heritage Area designated by this title.
				(4)Management
			 planThe term management plan means the management
			 plan for the Heritage Area developed under this title.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(6)StateThe
			 term State means the State of Mississippi.
				104.Mississippi
			 Delta National Heritage Area
				(a)EstablishmentThere
			 is established in the State the Mississippi Delta National Heritage
			 Area.
				(b)BoundariesThe
			 Heritage Area shall include all counties in the State that contain land located
			 in the alluvial floodplain of the Mississippi Delta, including Bolivar,
			 Carroll, Coahoma, Desoto, Holmes, Humphreys, Issaquena, Leflore, Panola,
			 Quitman, Sharkey, Sunflower, Tallahatchie, Tate, Tunica, Warren, Washington,
			 and Yazoo Counties in the State.
				(c)Map
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this title, the Secretary shall prepare a map of the Heritage Area.
					(2)AvailabilityThe
			 map prepared under paragraph (1) shall be on file and available for public
			 inspection in the office of the Director of the National Park Service.
					105.Designation of
			 partnership as coordinating entity
				(a)In
			 generalThe Mississippi Delta National Heritage Area Partnership
			 shall be the coordinating entity for the Heritage Area.
				(b)Board of
			 Directors
					(1)Composition
						(A)PartnershipThe coordinating entity shall be governed
			 by a Board of Directors composed of 7 members, of whom—
							(i)1 member shall be appointed by Mississippi
			 Valley State University;
							(ii)1 member shall be appointed by Delta State
			 University;
							(iii)1 member shall be appointed by Alcorn State
			 University;
							(iv)1 member shall be appointed by the Delta
			 Foundation;
							(v)1 member shall be appointed by Delta
			 Council;
							(vi)1 member shall be appointed by the
			 Mississippi Office of Tourism Development; and
							(vii)1 member shall be appointed by the Smith
			 Robertson Museum.
							(B)Residency
			 requirementsAt least 4 members of the Board shall reside in the
			 Heritage Area.
						(2)Officers
						(A)In
			 generalAt the initial meeting of the Board, the members of the
			 Board shall appoint a Chairperson, Vice Chairperson, and
			 Secretary/Treasurer.
						(B)Duties
							(i)ChairpersonThe
			 duties of the Chairperson shall include—
								(I)presiding over
			 meetings of the Board;
								(II)executing
			 documents of the Board; and
								(III)coordinating
			 activities of the Heritage Area with Federal, State, local, and nongovernmental
			 officials.
								(ii)Vice
			 ChairpersonThe Vice Chairperson shall act as Chairperson in the
			 absence or disability of the Chairperson.
							(3)Management
			 authority
						(A)In
			 generalThe Board shall—
							(i)exercise all
			 corporate powers of the coordinating entity;
							(ii)manage the
			 activities and affairs of the coordinating entity; and
							(iii)subject to any
			 limitations in the articles and bylaws of the coordinating entity, this title,
			 and any other applicable Federal or State law, establish the policies of the
			 coordinating entity.
							(B)StaffThe
			 Board shall have the authority to employ any services and staff that are
			 determined to be necessary by a majority vote of the Board.
						(4)Bylaws
						(A)In
			 generalThe Board may amend or repeal the bylaws of the
			 coordinating entity at any meeting of the Board by a majority vote of the
			 Board.
						(B)NoticeThe
			 Board shall provide notice of any meeting of the Board at which an amendment to
			 the bylaws is to be considered that includes the text or a summary of the
			 proposed amendment.
						(5)MinutesNot
			 later than 60 days after a meeting of the Board, the Board shall distribute the
			 minutes of the meeting among all Board members and the county supervisors in
			 each county within the Heritage Area.
					106.Authorities and
			 duties of coordinating entity
				(a)AuthoritiesFor
			 purposes of developing and implementing the management plan and otherwise
			 carrying out this title, the coordinating entity may make grants and provide
			 technical assistance to tribal and local governments and other public and
			 private entities.
				(b)DutiesIn
			 carrying out this title, the coordinating entity shall—
					(1)implement the
			 management plan;
					(2)assist local and
			 tribal governments and nonprofit organizations in—
						(A)establishing and
			 maintaining interpretive exhibits in the Heritage Area;
						(B)developing
			 recreational resources in the Heritage Area;
						(C)increasing public
			 awareness of, and appreciation for, the Heritage Area;
						(D)restoring historic
			 structures that relate to the Heritage Area; and
						(E)carrying out any
			 other activity that the coordinating entity determines to be appropriate to
			 carry out this title, consistent with the management plan;
						(3)conduct public
			 meetings at least annually regarding the implementation of the management plan;
			 and
					(4)for any fiscal
			 year for which Federal funds are made available for the Heritage Area—
						(A)submit to the
			 Secretary a report that describes, for the fiscal year, the actions of the
			 coordinating entity in carrying out this title;
						(B)make available to
			 the Secretary for audit all records relating to the expenditure of funds by any
			 matching funds; and
						(C)require, for all
			 agreements authorizing the expenditure of Federal funds by any entity, that the
			 receiving entity make available to the Secretary for audit all records relating
			 to the expenditure of the funds.
						(c)Prohibition of
			 acquisition of real propertyThe coordinating entity shall not
			 use any Federal funds made available under this title to acquire real property
			 or any interest in real property.
				107.Management
			 plan
				(a)In
			 generalNot later than 3 years after the date of enactment of
			 this title, the coordinating entity shall develop and submit to the Secretary a
			 management plan for the Heritage Area.
				(b)RequirementsThe
			 management plan shall—
					(1)provide
			 recommendations for the conservation, funding, management, interpretation, and
			 development of the cultural, historical, archaeological, natural, and
			 recreational resources of the Heritage Area;
					(2)identify sources
			 of funding for the Heritage Area;
					(3)include—
						(A)an inventory of
			 the cultural, historical, archeological, natural, and recreational resources of
			 the Heritage Area; and
						(B)an analysis of
			 ways in which Federal, State, tribal, and local programs may best be
			 coordinated to promote the purposes of this title;
						(4)provide
			 recommendations for educational and interpretive programs to inform the public
			 about the resources of the Heritage Area; and
					(5)involve residents
			 of affected communities and tribal and local governments.
					(c)Failure To
			 submitIf a management plan is not submitted to the Secretary by
			 the date specified in subsection (a), the Secretary shall not provide any
			 additional funding under this title until a management plan for the Heritage
			 Area is submitted to the Secretary.
				108.Duties and
			 authorities of Federal agencies
				(a)In
			 generalOn the request of the coordinating entity, the Secretary
			 may provide technical and financial assistance to the coordinating entity for
			 use in the development and implementation of the management plan.
				(b)Prohibition of
			 certain requirementsThe Secretary may not, as a condition of the
			 provision of technical or financial assistance under this section, require any
			 recipient of the assistance to impose or modify any land use restriction or
			 zoning ordinance.
				109.EffectNothing in this title—
				(1)affects or
			 authorizes the coordinating entity to interfere with—
					(A)the right of any
			 person with respect to private property; or
					(B)any local zoning
			 ordinance or land use plan;
					(2)restricts an
			 Indian tribe from protecting cultural or religious sites on tribal land;
				(3)modifies,
			 enlarges, or diminishes the authority of any State, tribal, or local government
			 to regulate any use of land under any other law (including regulations);
				(4)modifies,
			 enlarges, or diminishes the authority of the State to manage fish and wildlife
			 in the Heritage Area, including the regulation of fishing and hunting;
				(5)authorizes the
			 coordinating entity to assume any authority to manage fish and wildlife in the
			 Heritage Area; or
				(6)diminishes the
			 trust responsibilities or government-to-government obligations of the United
			 States of any federally recognized Indian tribe.
				IIMississippi Hills
			 National Heritage Area Act of 2007
			201.Short
			 titleThis title may be cited
			 as the Mississippi Hills National
			 Heritage Area Act of 2009.
			202.FindingsCongress finds that—
				(1)the area in
			 northern Mississippi, and located in the southern foothills of the Appalachian
			 range, has a unique identity that is shaped by—
					(A)a diverse
			 geological and geographical environment, including substantial portions
			 of—
						(i)the
			 Red Clay Hills;
						(ii)the
			 Flatwoods;
						(iii)the Pontotoc
			 Ridge;
						(iv)the
			 Black Prairie; and
						(v)the
			 Northeastern Hills; and
						(B)diverse peoples
			 who—
						(i)have
			 settled in the area; and
						(ii)have been
			 strongly influenced by the intersection of the distinctive cultures of
			 Appalachia and the Mississippi Delta;
						(2)the area is rich
			 with landmarks of diverse cultural and historical significance,
			 including—
					(A)Native American
			 settlements, particularly those of the Chickasaw and Choctaw tribes;
					(B)the Natchez Trace
			 Parkway;
					(C)sites of important
			 battles and other significant actions of the Civil War, including—
						(i)the
			 Battle of Corinth;
						(ii)the
			 Battle of Brices Crossroads;
						(iii)the Battle of
			 Tupelo;
						(iv)Van
			 Dorns’ Raid; and
						(v)Grierson’s
			 Raids;
						(D)the Contraband
			 Camp in Corinth;
					(E)the Mississippi
			 University for Women, the first public college for women in the United
			 States;
					(F)Rust College,
			 founded before 1867, which stands as 1 of the 5 remaining historically black
			 colleges in the United States;
					(G)birthplaces of
			 literary and musical icons, including—
						(i)Elvis Aaron
			 Presley, popularly known as the “King of Rock and Roll”, born in Tupelo;
						(ii)Nobel-Laureate
			 William Faulkner, born in New Albany;
						(iii)Tammy Wynette,
			 popularly known as the “The First Lady of Country Music”, born in
			 Tremont;
						(iv)Tennessee
			 Williams, 1 of the leading playwrights of the United States, born in
			 Columbus;
						(v)Chester A.
			 Burnett, otherwise known as the legendary bluesman Howlin’ Wolf,
			 born in White Station;
						(vi)opera diva Ruby
			 Elzy, born in Pontotoc; and
						(vii)Mississippi
			 Hills blues musicians David Junior Kimbrough and R.L. Burnside,
			 born in Marshall and Lafayette counties, respectively;
						(H)birthplaces of
			 Civil Rights pioneers, including—
						(i)Ida
			 B. Wells-Barnett, a formidable figure in the anti-lynching movement, born in
			 Holly Springs; and
						(ii)James Meredith,
			 who became the first African-American to enroll at the University of
			 Mississippi, born in Kosciusko; and
						(I)birthplaces or
			 residences of other cultural icons and historical figures, including—
						(i)barnstorming
			 legend Roscoe Turner, born in Corinth;
						(ii)railroad engineer
			 Casey Jones, who lived in Water Valley;
						(iii)Civil War
			 cavalryman Nathan Bedford Forrest, who lived in Salem;
						(iv)Hiram Revels, the
			 first African-American to serve in the Senate, who lived in Holly
			 Springs;
						(v)L.Q.C. Lamar, a
			 Senator, Secretary of the Interior, and Associate Justice of the Supreme Court
			 of the United States, who lived in Oxford;
						(vi)author Eudora
			 Welty, who attended the Mississippi University for Women in Columbus;
			 and
						(vii)Confederate
			 General Stephen D. Lee, who lived in Columbus;
						(3)the area includes
			 spectacular natural, scenic, and recreational resources, including—
					(A)the Strawberry
			 Plains State Audubon Center;
					(B)the Wolf
			 River;
					(C)the
			 Tennessee-Tombigbee Waterway;
					(D)the Holly Springs
			 National Forest;
					(E)the Tombigbee
			 National Forest;
					(F)the Noxubee
			 National Wildlife Refuge;
					(G)the Tishomingo
			 State Park; and
					(H)the Sardis, Enid,
			 and Grenada Lakes;
					(4)there is broad
			 support from local governments and other interested individuals for the
			 establishment of the Mississippi Hills National Heritage Area to coordinate and
			 assist in the preservation and interpretation of those resources;
				(5)the Mississippi
			 Hills Heritage Area Concept Plan, coordinated by the Mississippi Hills Heritage
			 Area Alliance is—
					(A)a collaborative
			 effort between the Federal Government and State and local governments in the
			 area; and
					(B)a natural
			 foundation on which to establish the Mississippi Hills Heritage Area;
			 and
					(6)the establishment
			 of the Mississippi Hills Heritage Area would assist local communities and
			 residents in preserving the unique cultural, historical, archaeological,
			 natural, and recreational resources of the area.
				203.DefinitionsIn this title:
				(1)AllianceThe
			 term Alliance means the Mississippi Hills Heritage Area Alliance,
			 a non-profit organization registered by the State, with the cooperation and
			 support of the University of Mississippi.
				(2)Heritage
			 areaThe term Heritage Area means the Mississippi
			 Hills National Heritage Area established by this title.
				(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area developed under this title.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(5)StateThe
			 term State means the State of Mississippi.
				204.Mississippi
			 Hills National Heritage Area
				(a)EstablishmentThere
			 is established in the State the Mississippi Hills National Heritage
			 Area.
				(b)Boundaries
					(1)Affected
			 countiesThe Heritage Area shall consist of all, or portions of,
			 as specified by the boundary description in paragraph (2), Alcorn, Attala,
			 Benton, Calhoun, Carroll, Chickasaw, Choctaw, Clay, DeSoto, Grenada, Holmes,
			 Itawamba, Lafayette, Lee, Lowndes, Marshall, Monroe, Montgomery, Noxubee,
			 Oktibbeha, Panola, Pontotoc, Prentiss, Tate, Tippah, Tishomingo, Union,
			 Webster, Winston, and Yalobusha Counties in the State.
					(2)Boundary
			 descriptionThe Heritage Area shall have the following boundary
			 description:
						(A)traveling
			 counterclockwise, the Heritage Area shall be bounded to the west by U.S.
			 Highway 51 from the Tennessee State line until it intersects Interstate 55 (at
			 Geeslin Corner approximately 0.5 miles due north of Highway Interchange
			 208);
						(B)from this point,
			 Interstate 55 shall be the western boundary until it intersects with
			 Mississippi Highway 12 at Highway Interchange 156, the intersection of which
			 shall be the southwest terminus of the Heritage Area;
						(C)from the southwest
			 terminus, the boundary shall—
							(i)extend east along
			 Mississippi Highway 12 until it intersects U.S. Highway 51;
							(ii)follow Highway 51
			 south until it is intersected again by Highway 12;
							(iii)extend along
			 Highway 12 into downtown Kosciusko where it intersects Mississippi Highway
			 35;
							(iv)follow
			 Highway 35 south until it is intersected by Mississippi Highway 14; and
							(v)extend along
			 Highway 14 until it reaches the Alabama State line, the intersection of which
			 shall be the southeast terminus of the Heritage Area;
							(D)from the southeast
			 terminus, the boundary of the Heritage Area shall follow the
			 Mississippi-Alabama State line until it reaches the Mississippi-Tennessee State
			 line, the intersection of which shall be the northeast terminus of the Heritage
			 Area; and
						(E)the boundary shall
			 extend due west until it reaches U.S. Highway 51, the intersection of which
			 shall be the northwest terminus of the Heritage Area.
						205.Designation of
			 Alliance as management entity
				(a)In
			 generalThe Alliance shall be the coordinating entity for the
			 Heritage Area.
				(b)Federal
			 funding
					(1)Authorization to
			 receive fundsThe Alliance may receive amounts made available to
			 carry out this title.
					(2)DisqualificationIf
			 a management plan is not submitted to the Secretary as required under this
			 title within the time period specified, the Alliance may not receive Federal
			 funding under this title until a management plan is submitted to the
			 Secretary.
					(c)Use of Federal
			 fundsThe Alliance may, for the purposes of developing and
			 implementing the management plan, use Federal funds made available under this
			 title—
					(1)to make grants and
			 loans to the State, political subdivisions of the State, nonprofit
			 organizations, and other persons;
					(2)to enter into
			 cooperative agreements with, or provide technical assistance to, the State,
			 political subdivisions of the State, nonprofit organizations, and other
			 organizations;
					(3)to hire and
			 compensate staff;
					(4)to obtain funds
			 from any source, under any program or law, requiring the recipient of funds to
			 make a contribution in order to receive the funds; and
					(5)to contract for
			 goods and services.
					(d)Prohibition of
			 acquisition of real propertyThe Alliance may not use Federal
			 funds received under this title to acquire real property or any interest in
			 real property.
				206.Authorities and
			 duties of Alliance
				(a)AuthoritiesTo
			 develop and implement the management plan and otherwise carry out this title,
			 the Alliance may make grants to and provide technical assistance to tribal and
			 local governments and other public and private entities.
				(b)DutiesIn
			 carrying out this title, the Alliance shall—
					(1)implement the
			 management plan;
					(2)assist local and
			 tribal governments and non-profit organizations to—
						(A)establish and
			 maintain interpretive exhibits in the Heritage Area;
						(B)develop
			 recreational resources in the Heritage Area;
						(C)increase public
			 awareness of, and appreciation for, the cultural, historical, archaeological,
			 natural, and recreational resources of the Heritage Area;
						(D)restore historic
			 resources that relate to the Heritage Area; and
						(E)carry out any
			 other activity that the Alliance determines to be appropriate to carry out this
			 title, consistent with the management plan;
						(3)on at least an
			 annual basis, conduct public meetings relating to the implementation of the
			 management plan;
					(4)for any fiscal
			 year for which Federal funds are made available under this title—
						(A)submit to the
			 Secretary a report that describes, for the fiscal year, actions of the Alliance
			 in carrying out this title;
						(B)make available to
			 the Secretary for audit all records relating to the expenditure of funds and
			 any matching funds; and
						(C)require, for each
			 agreement authorizing the expenditure of Federal funds by any entity, that the
			 receiving entity make available to the Secretary for audit all records relating
			 to the expenditure of the funds; and
						(5)ensure that each
			 county included in the Heritage Area is appropriately represented on any
			 oversight advisory committee established pursuant to this title to coordinate
			 the Heritage Area.
					207.Management of
			 Heritage Area
				(a)In
			 generalNot later than 3 years after the date of enactment of
			 this title, the Alliance shall develop and submit to the Secretary a management
			 plan for the Heritage Area.
				(b)ContentsThe
			 management plan shall—
					(1)provide
			 recommendations for the preservation, conservation, enhancement, funding,
			 management, interpretation, development, and promotion of the cultural,
			 historical, archaeological, natural, and recreational resources of the Heritage
			 Area;
					(2)identify sources
			 of funding for the Heritage Area;
					(3)include—
						(A)an inventory of
			 the cultural, historical, archaeological, natural, and recreational resources
			 of the Heritage Area; and
						(B)an analysis of how
			 Federal, State, tribal, and local programs may best be coordinated to promote
			 and carry out this title;
						(4)provide
			 recommendations for educational and interpretive programs to inform the public
			 about the resources of the Heritage Area; and
					(5)involve residents
			 of affected communities and tribal and local governments.
					(c)Approval or
			 disapproval of management plan
					(1)In
			 generalNot later than 90 days after the date of receipt of the
			 management plan, the Secretary shall approve or disapprove the management
			 plan.
					(2)Disapproval and
			 revisionsIf the Secretary disapproves the management plan, the
			 Secretary shall—
						(A)advise the
			 Alliance in writing of the reasons for disapproval;
						(B)make
			 recommendations for revision of the management plan; and
						(C)allow the Alliance
			 to submit to the Secretary revisions to the management plan.
						(d)RevisionAfter
			 approval by the Secretary of the management plan, the Alliance shall
			 periodically—
					(1)review the
			 management plan; and
					(2)submit to the
			 Secretary, for review and approval by the Secretary, any recommendations for
			 revisions to the management plan.
					208.Duties and
			 authorities of Federal agencies
				(a)In
			 generalSubject to the availability of appropriations, the
			 Secretary may provide technical assistance and grants to the Alliance to pay
			 the Federal share of the cost of developing and implementing the management
			 plan.
				(b)Prohibition of
			 certain requirementsThe Secretary may not, as a condition of the
			 award of technical assistance or grants under this section, require any
			 recipient of the technical assistance or a grant to enact or modify any land
			 use restriction.
				209.Effect of
			 Act
				(a)No effect on
			 land use authorityNothing in
			 this title modifies, enlarges, or diminishes the authority of any State,
			 tribal, or local government to regulate any use of land under any other law
			 (including regulations).
				(b)Local authority
			 and private property not affectedNothing in this title affects
			 or authorizes the Alliance to interfere with—
					(1)the right of any
			 person with respect to private property; or
					(2)any local zoning
			 ordinance or land use plan of the State or a political subdivision of the
			 State.
					(c)No effect on
			 Indian tribesNothing in this title—
					(1)restricts an
			 Indian tribe from protecting cultural or religious sites on tribal land;
			 or
					(2)diminishes the
			 trust responsibilities or government-to-government obligations of the United
			 States to any Indian tribe recognized by the Federal Government.
					(d)Management of
			 fish and wildlifeNothing in this title—
					(1)modifies,
			 enlarges, or diminishes the authority of the State to manage fish and wildlife
			 in the Heritage Area, including the regulation of fishing and hunting;
			 and
					(2)authorizes the
			 Alliance to assume any management authorities over such lands.
					210.Authorization of
			 appropriations
				(a)In
			 generalThere is authorized to be appropriated to carry out this
			 title $10,000,000, of which not more than $1,000,000 may be made available for
			 any fiscal year.
				(b)Federal
			 shareThe Federal share of the cost of any activity carried out
			 using funds made available under this title shall not exceed 50 percent.
				
